DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 11/08/2022 Amendments/Arguments, which directly amended claim 11; and traversed the rejections of the claims of the 08/18/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et L (US 7,586,438).


    PNG
    media_image1.png
    379
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    290
    484
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    175
    481
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    375
    514
    media_image4.png
    Greyscale

Regarding claim 33 and similarly claim 11, Lawrence et al disclose in Fig 1-4 above a mobile device (i.e. mobile 16) (Fig 3) for applying Real-Time Kinematic (RTK) or Differential Global Navigation Satellite System (DGNSS) corrections, the mobile device comprising:
a transceiver (i.e. transceiver 30) (Fig 3; col 12, lines 49-50);
a GNSS receiver (i.e. navigation receiver 24) (Fig 3; col 12, line 48),
a memory (i.e. inherently disclosed); and
one or more processing units (i.e. processor 28) communicatively coupled with the transceiver, GNSS receiver, and the memory (Fig 3; col 12, line 49), the one or more processing units configured to:
obtain, via the transceiver, reference station correction data from each reference station of a plurality of reference stations (i.e. reference stations 14) (Fig 2), wherein, for each reference station, the reference station correction data comprises one or more measurements taken by a GNSS receiver (i.e. navigation receiver 24 of reference station 14 of Fig 2) at the respective reference station (col 3, line 45 – col 4, line 8; col 6, lines 22-67; col 13, line 17-67; col 14, line 53 – col 15, line 35);
obtain mobile device measurement data, wherein the mobile device measurement data comprises one or more measurements taken by the GNSS receiver of the mobile device (i.e. navigation receiver 24 of mobile 16 of Fig 3) (col 12, lines 36-46); and
determine a location of the mobile device based on the reference station correction data from each reference station of the plurality of reference stations and the mobile device measurement data (col 14, line 53 – col 15, line 35).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
As to limitations which are considered to be inherent in a reference, note the case law of In re Ludtke, 169 U.S.P.Q. 563; In re Swinehart, 169 U.S.P.Q. 226; In re Fitzgerald, 205 U.S.P.Q. 594; In re Best et al, 195 U.S.P.Q. 430; and In re Brown, 173 U.S.P.Q. 685, 688.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al, and further in view of Ralphs et al (US 2015/0168560 which was cited in previous Office Action).
Regarding claims 14 and 36, Lawrence et al do not explicitly disclose determining the location of the mobile device comprises using a single Kalman filter to process the reference station correction data from the plurality of reference stations as claimed.  Ralphs et al teach in the same field of endeavor such determining the location of the mobile device comprises using a single Kalman filter to process the reference station correction data from the plurality of reference stations (Fig 13; [0273]-[0276]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence et al in view of Ralphs et al to incorporate such determining the location of the mobile device comprises using a single Kalman filter to process the reference station correction data from the plurality of reference stations as taught by Ralphs et al to gain the advantages of effectively enhancing the determination of the location of the mobile device; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Regarding claims 15 and 37, Lawrence et al do not explicitly disclose verifying an accuracy of the determined location of the mobile device using a carrier phase integer ambiguity or position vector from at least two of the plurality of reference stations as claimed.  Ralphs et al teach in the same field of endeavor such verifying an accuracy of the determined location of the mobile device using a carrier phase integer ambiguity or position vector from at least two of the plurality of reference stations [0169].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence et al in view of Ralphs et al to incorporate such verifying an accuracy of the determined location of the mobile device using a carrier phase integer ambiguity or position vector from at least two of the plurality of reference stations as taught by Ralphs et al to gain the advantages of effectively enhancing the determination of the location of the mobile device; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.


Allowable Subject Matter
Claims 1-10 and 23-32 are allowed.
Claims 12-13, 16-22, 34-35, and 38-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 11/08/2022, with respect to the rejection of claims 11 and 33 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lawrence et al as rejected above.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0107427 discloses a system and method for generating a set of GNSS corrections using a GNSS corrections model comprising a Gaussian process.
US 11,237,276 discloses a system and method for generating a set of GNSS corrections using a GNSS corrections model comprising a Gaussian process.
US 10,809,388 discloses a system for estimating a receiver position with high integrity can include a remote server comprising: a reference station observation monitor configured to: receive a set of reference station observations associated with a set of reference stations, detect a predetermined event, and mitigate an effect of the predetermined event; a modeling engine configured to generate corrections; a reliability engine configured to validate the corrections; and a positioning engine comprising: an observation monitor configured to: receive a set of satellite observations from a set of global navigation satellites corresponding to at least one satellite constellation; detect a predetermined event; and mitigate an effect of the predetermined event; a carrier phase determination module configured to determine a carrier phase ambiguity of the set of satellite observations; and a position filter configured to estimate a position of the receiver.
US 10,473,790 discloses a system for generating satellite positioning corrections includes a global correction module that generates a set of global pre-corrections based on modeling of global positioning error, a set of local correction modules that, for each local correction module of the set, takes input from a unique reference source and generates a set of local pre-corrections based on modeling of local positioning error; and a correction generator that generates a positioning correction from the set of global pre-corrections and the sets of local pre-corrections to correct a position of the mobile receiver.
US 10,627,527 discloses a method for Real Time Kinematic satellite positioning includes receiving navigation satellite carrier signals, receiving phase correction signals from a reference station, calculating a set of integer phase ambiguities from double-differenced measurements of pseudo-range and phase, and calculating a relative position of the mobile receiver from the set of integer phase ambiguities and the double-differenced measurements of pseudo-range and phase.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646